TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 4, 2021



                                      NO. 03-21-00216-CV


                                         L. C., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




        APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
             BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE KELLY




This is an appeal from the decree terminating parental rights signed by the trial court on

November 3, 2020. Having reviewed the record, it appears that the Court lacks jurisdiction over

the appeal. Therefore, the Court dismisses the appeal for want of jurisdiction. Because appellant

is indigent and unable to pay costs, no adjudication of costs is made.